DETAILED ACTION
Claims 2-21 are presented for examination. Applicant has cancelled claim 1 and added claims 2-21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “performing a safety check to determine, as the one or more robot actors move through a sequence of pre-programmed steps within the physical workcell, whether any robot actor exits the variable safe zone”. However, examiner fail to find any support for the limitation, especial the limitation “determine whether any robot actor exits the variable safe zone.
Specification, at paragraph [0055] discloses “In an alternate embodiment, safety system 90 may include modeling of actors and models of defined safe zones. Analysis of the motion of the actors in software control may allow a modeled safety check to see if any actor collides with a defined safe zone. In some examples, safe zones may be defined by entry of fixed volumes of space into a software control, by image capture of a physical workcell. Safe zones may also be defined to be variable based on detected motion, jerk, velocity, or acceleration of an object in a safe zone. In an alternate embodiment, a safe zone may be defined by input from transponder device data. For example, a transponder location device may be attached to a robotic device, actor, and a safe zone defined by a distance from the transponder. The transponder may feed location data to software control, which may update safe zones within a software control or within a master safety control.”. The specification seems to disclose perform a safety check to see if any actor collides with a defined safe zone, not to determine whether any robot actor exits the variable safe zone.
The specification further discloses, in paragraph [0097], “the visualizer tools may additionally provide a graphical representation of potential conflicts within a particular building process, such as when a robot’s motion path extends outside its possible range of motion or when two robot actors may be going to collide based on the currently defined trajectories and/or step sequences.”. The paragraph does not disclose “determine whether any robot actor exits the variable safe zone.”.
Therefore, claim 2 is indefinite.
Claims 3-15 depend on claim 2 above and fails to cure the deficiencies of claim 2 above and therefore are also indefinite.
Claims 16 and 21 suffer the same problem as claim 1 above and therefore are also indefinite.
Claims 17-20 depend on claim 16 above and fails to cure the deficiencies of claim 16 above and therefore are also indefinite.
Examiner note: No art rejection is presented in this office action due to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above. However, examiner has performed an extended search. Applicant is requested to view the references cited in the IDS.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rybski et al. (Sensor Fusion for Human Safety in Industrial Workcells) teaches a real-time, sensor-based approach for ensuring the safety of people in close proximity to robots in an industrial workcell. The approach fuses data from multiple 3D imaging sensors of different modalities into a volumetric evidence grid and segments the volume into regions corresponding to background, robots, and people. Surrounding each robot is a danger zone that dynamically updates according to the robot’s position and trajectory. Surrounding each person is a dynamically updated safety zone. A collision between danger and safety zones indicates an impending actual collision, and the affected robot is stopped until the problem is resolved.
Kikkeri et al. (US 9,452,531 B2) teaches a method for controlling a robot in the presence of a moving object using a 3D camera that is used to determine the presence of an unexpected  moving connected object (MCO) in an actionable region around a robot. The robot is instructed to take an action if an unexpected MCO is in the frame the robot.
Nihei et al. (US 2010/0191372 A1) teaches a system in which a human a robot may simultaneously perform a cooperative task in the same area while ensuring human’s safety.
Haberer et al. (US 7,652,238 B2) teaches a method for detecting an object inside monitored zone.
Brooks et al. (US 9,043,025 B2) teaches a system and method for safe robot operation in a workcell that robots can safely share their workspace and/or collaborate with humans.
Nakabo (JP 5035768 B2) teaches a method for providing safe and efficient work can be performed in an environment where the robot and the worker are close to each other. The method easily sets the movable range of the robot and the intrusion prohibition region of the worker in a 2D or 3D arbitrary region by a sensor and a safety controller regardless of the structure of the robot. The movable range and intrusion prohibited area can be changed at any time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
November 18, 2022